Situation in Nigeria (debate)
The next item is the statements by the Council and the Commission on the situation in Nigeria.
President-in-Office of the Council. - (DE) Madam President, Commissioner, honourable Members, the situation in Nigeria is of great significance for the stability of West Africa and, ultimately for that of the continent as a whole.
The latest elections in Nigeria turned out very disappointingly, as the Council indicated in its statement of 27 April; there were numerous irregularities and acts of violence, with up to 200 people being killed and many more than that injured or intimidated, and the Council expects the persons responsible for these acts of violence to be called to account for their actions. It is fortunate, at any rate, that there was no evidence in these elections of religious or ethnic conflicts.
The elections took place within an improved legal framework, with substantial funds being made available, and all this led us to expect that the 2007 elections would pass off better than those held in 2003. While we are still awaiting the final report from the EU's election observation mission, initial assessments give credence to the suspicion that the 2007 elections were an even more badly run affair than their predecessors in 2003.
The main problems were in the lack of organisation exemplified in particular by the late opening of polling stations, the lack of ballot slips and the lack of secrecy around the voting process. What was even more serious was that, in addition to widespread irregularities, there was visible evidence of considerable electoral fraud.
Another major problem with the elections was that failure to publish detailed results from them, with, moreover, those results that were available not being calculated in comprehensible ways, and we should now ask the Nigerian authorities to publish the results with the figures broken down according to the polling stations where the votes were cast, for this is the only way in which the election system can be guaranteed to be transparent.
The Council did, however, find positive encouragement in the indications of greater independence on the part of the judicial system during the election campaign, and we hope that this tendency will continue in the post-election period. The lively debates in the privately-owned media before and after the election were also encouraging, and the Council has been impressed not least by the commitment of the Nigerians themselves to the democratic process, in consequence of which the involvement of civil society organisation is, and will continue to be, of very great importance.
The Council has appealed to all the political actors to use peaceful means and to demonstrate an attitude of responsibility by having consistent recourse to the legal channels in order not to disappoint the Nigerian people. We hope that the independent national election commission and other bodies will make haste in producing the evidence that the electoral tribunals require in order to complete their work with the minimum delay possible.
The Council also hopes that the Nigerian state authorities will be sympathetic to the idea of repeating the election process in instances where there is irrefutable evidence of grave electoral fraud.
This is not, however, the time to turn our back on Nigeria - on the contrary; Nigeria's stability and development matter not only to its own people, but also to Africa as a whole, and, if the Millennium Development Goals are not achieved in Nigeria, we are not going to be able to achieve them in Africa at all.
Nigeria's future government will have numerous challenges to face; one fundamental area of concern will be the need to monitor efficiently the resources allocated to the federal states, and another will be the continuing insecurity in the Niger Delta.
The EU should support Nigeria as it faces these challenges, stepping up its efforts to strengthen responsible governance and democracy and promoting respect for human rights in Nigeria. It must involve itself in these areas in cooperation with Nigeria and on the basis of that country's government's unequivocal consent.
The Presidency will therefore continue to keep a watchful eye on developments in Nigeria.
Member of the Commission. Madam President, as we have just heard, Nigeria has recently held important elections that will determine the transfer of power from one civilian president to another. On the invitation of the Nigerian authorities, the Commission fielded a large independent election observation mission (EOM), which performed well and cooperated closely with other international and domestic observer groups. I appointed Mr van den Berg - who had also observed the elections in 2003 - chief observer for those elections, and he will shortly give us his report.
The mission concluded that the 2007 state and federal elections fell short of basic international and regional standards for democratic elections, pointing out that they were marred by poor organisation - as has already been cited, a lack of essential transparency and safeguards, widespread irregularities, significant evidence of fraud and disenfranchisement of voters. Sadly, at least 200 deaths from election-related violence were also reported. Other international observers - including those fielded by the Economic Community of West African States (ECOWAS) and the US National Democratic Institute, led by Madeleine Albright - were also very critical, as were domestic observation groups.
The EU Presidency expressed disappointment at these elections not having marked progress in relation to 2003, which has now been reiterated by our president, at the irregularities and at the high toll of victims. The reactions and the messages from the international community had been consistent in urging Nigerians who have complaints about the process to use the legal provisions outlined in the Constitution and in the Electoral Act, commending the independence shown by the judiciary and the engagement of civil society and praising the commitment of poll workers and voters.
Disappointment at this missed opportunity is widespread in the international community, as Nigeria - one of the major powers in Africa - could have set an example of successful consolidation of the democratic process, which would have had a tremendous positive impact on the African continent. This is even more regrettable as the elections were held in an improved atmosphere in which the freedoms of assembly and expression were at least broadly respected.
The elections have highlighted the many problems and shortcomings of the Nigerian democratic process, and the Commission is aware that many challenges and misgivings need now to be addressed and overcome. In the short term, pressure should be placed on Nigeria's Independent National Electoral Commission to publish a complete breakdown of the polling station results, which is a basic requirement of transparency, and the judiciary should also be encouraged to act swiftly and responsibly with the election petitions. If redress is not provided, this could have serious implications for the future.
While the lessons learned will have to be taken into account in our future relations with Nigeria, entrenching positions should be avoided. I think the political dialogue has to restart, but future relations will have to include a deeper engagement at federal, state and Community level with a wider range of players in civil society and government. The topic of the elections must be a key feature of the political dialogue with Nigeria, based on the recommendations of the EOM. Our readiness to engage Nigeria in a political dialogue and the commitment to promote the strengthening of governments and democracy in the country, particularly together with ECOWAS, is highlighted in the joint EU-ECOWAS communiqué issued on 24 April at the 11th EU-ECOWAS ministerial meeting.
While the main instrument for political dialogue will remain Articles 8 and 9 of the Cotonou Partnership Agreement, the programming of the development cooperation to be financed by the 10th European Development Fund will also provide a crucial avenue for dialogue and the opportunity to take into account lessons learnt from the elections and the outcome of the discussions with the new Government, civil society and other key players.
Madam President, both the Nigerians and the international community had great hopes for the Nigerian elections for a number of reasons.
Firstly, Nigeria is the most populated country in Africa and as the Commissioner said, a successful democratic process in Nigeria could set a good example that other African countries would wish to replicate.
Secondly, these were the first Nigerian elections where one civilian government would take over another, which is very important in a country with a history of military dictatorships.
And thirdly, there is broad freedom of speech in Nigeria, and the judiciary is independent.
Unfortunately these hopes of a positive example have been dashed. The resolution we are discussing is very critical, and justifiably so. Poor organisation, numerous mistakes and procedural irregularities, as well as electoral fraud have meant that the latest Nigerian elections cannot be regarded as credible, free or fair.
The elections met neither international standards nor the regional standards defined by ECOWAS. Worse still, the elections were marred by violence resulting in the deaths of at least 200 people. Questions about the significance of this violence by discussing the death toll showed that most Nigerian politicians were unaware of the problem.
It appears that long-term education in citizenship is very important in the case of Nigeria. Sending election observers is not enough, we need to invest in education and building a civil society.
It is my belief that the Nigerians must not be subjected to blackmail based on threats that any questioning of the election results would be tantamount to inviting the military to stage a coup again. This philosophy of 'the lesser of two evils' undermines democracy and justifies and feeds anti-democratic tendencies. The 64 million registered Nigerian voters have a right to election results that reflect their real will, and the European Union must strive to make this happen.
on behalf of the PSE Group. - (NL) Madam President, I should like to say something on behalf of the Socialist Group in the European Parliament, rather than as head of the Election Observation Mission, because that is a different role.
The European Election Observation Mission has had to conclude that the elections in Nigeria were not credible. This is unfortunate, because despite the improved atmosphere in which the freedom of expression of opinion was respected during the campaign and despite the positive and independent role played by the law courts, the election process, and subsequently the results, cannot be seen as credible. The Council has confirmed, as has the Commissioner, that this is indeed the case.
The Nigerian elections were badly organised and intransparent; there were far-reaching procedural irregularities and there was clear evidence of fraud. The process fell well short of the measure of international and regional standards for democratic elections.
The point which the Council made a moment ago, namely failure to publish the results either in polling stations or at higher levels, and hence the complete lack of proof and transparency is, and remains, in fact, the most serious problem, because as a result, nothing can be proven or refuted, and this takes all the credibility out of the electoral result as such.
This is simply, as we have established, one of the toughest verdicts which we as Election Observation Mission have passed in the different countries. This was particularly painful, because after 2003, there was real hope among the people that actual improvements would follow. The people were committed. When many people have made the necessary efforts and have shown commitment, then something like this will hit them particularly hard. If you compare 14 April to 21 April: at the governor's elections on 14 April, there was still a great deal of hope, whereas the situation on the 21 April was simply demoralising. This also explains the low turn-out, despite the upbeat figures that were published afterwards.
What conclusion are we Europeans to draw from this? That we should, emphatically, remain committed, and this is where I agree with the Council and the Commission in their conclusions. It is, after all, the Nigerian people we are talking about, and they deserve a better future and serious elections.
This means, therefore, that in our diplomatic relations, we cannot pretend that the government that has just been appointed has been elected in a democratic manner at all. This is, of course, a very tricky business. We could do business as usual, provided we remain involved and active. Business as usual would affect not only the credibility of our European Election Observation Missions, but also - and to a far greater extent - our own values for which we stand when we act in the world and in a country such as this. We should therefore come clean and conclude that we have a democratic crisis on our hands at the moment.
This crisis has partly become evident before the courts, where a number of people have objected and tried to prove that certain things are simply wrong. It has also become evident, and can become evident, via working parties of the Senate and the House of Representatives, who are launching investigations of their own and are trying to table fresh proposals. And we have to wait and see, of course, how people in Nigeria come to table their own proposals on the question as to how credible elections can be held.
I have said before that it is not up to us to work this out in detail, but this is the essence and it would be good if in this respect, our resources could be put in place, preferably not with the federal government and with the state, but with all those players in society who can promote governance and democracy in this way.
on behalf of the ALDE Group. - (NL) Madam President, the analyses of the elections in Nigeria by international observers are, as I see it, strikingly similar: disappointment about the election process that is typified by poor organisation, large-scale fraud, intimidation and violence. These elections do not in any way meet international standards. This is the conclusion of the EU Observation Mission, under the leadership of Mr van den Berg, who has done sterling work under difficult circumstances.
The reaction of certain Member States who would have preferred a slightly less outspokenly negative statement from the European observers has rather surprised me, and all the more so because the Member States in question are constantly banging on about the need for more democratisation in Africa. Diverse interests sometimes lead to diverse reactions - history is repeating itself.
The EU Election Observation Mission was right not to be seduced into adopting a political stance. After all, as Mr van den Berg stated a moment ago, it is now up to the political class and civil society in Nigeria to do their bit. The judgment by the High Court on the Vice-President's participation in the elections demonstrates that this should not be utopia.
Irregularities should now be reported to the election tribunals and the courts. Our role is more of a structural one. Accordingly, by means of dialogue, as the Commissioner pointed out with good reason, we must spell out that an independent election committee must be put in place that is capable of organising truly independent elections, and the newly elected Nigerian parliament can play an important role in this.
In summary, following promising developments in countries such as Mali, Benin and Liberia, it is a crying shame that a regional superpower such as Nigeria has missed a great opportunity.
Madam President, as we all know, the development of Nigeria is crucially important for the African continent. Nigeria is one of the largest countries in Africa and, just as it has done in the Democratic Republic of Congo, the European Union has put effort into organising elections and observing elections there.
That being said, the chaotic and violent situation that reigns in Nigeria, especially in the delta region, must open our eyes to a number of issues - obvious and outstanding issues. As in Congo, the issue of the exploitation of raw materials and oil plays an extremely important role in the destabilisation of this country, in the atmosphere of violence and civil war that has come about there.
On this point, I believe that we should be very pro-active in supporting the civil society and the democrats, who are fighting to obtain information and transparency on the exploitation of the resources and who are also seeking to preserve their resources. The delta region is totally devastated and plagued by murderous conflicts, and the manœuvres of the Nigerian army in this area sometimes do more harm than good.
I also believe that the European Union should be far stricter in making the development aid that it provides conditional on the fight against corruption and on the very clear inclusion in the State budget of the profits made from oil and minerals, because it is all the same absolutely scandalous that the people of Nigeria, who live in a state of great poverty, do not see any benefits whatsoever from these mineral and oil profits! At a time when the price of a barrel of oil has increased, the resources should be considerable. It is therefore most unusual that this issue has not been dealt with.
Finally, progress needs to be made, too, concerning the social and environmental responsibility of large companies - Shell, in particular, has a major presence in this country, but it is not the only one - and we should also act together on these major issues, and not just on the matter of organising elections.
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, I have listened with great interest to the reports by the Council and the Commission, and as a member of the delegation of parliamentary observers at the presidential elections, I can fully confirm everything that has been said so far. The elections were definitely not conducted in compliance with international standards, since the standards laid down at international level were not reached, nor even the standards of the African states themselves.
There was even a postponement in the opening time of polling stations that was decided on and notified only the day before, so that the majority of the population was unaware of it. Most of the polling stations closed early. There was an absence of any kind of secret ballot - and I could go on indefinitely, mentioning, for example, an electoral commission that was independent solely in name, but in fact was closely linked to the government.
I would also like to mention the intimidating atmosphere. Hauwa Ibrahim, holder of the 2005 Sakharov prize, was supposed to meet our delegation in a public place but requested a change in the location of the appointment because she did not feel sufficiently safe.
I would like to move the debate on to what can be done in the future. We absolutely must call for investigations into the electoral irregularities, call for an independent electoral commission, call for the Court of Appeal to be truly independent in dealing with electoral appeals and verify this, and state that new elections are necessary. We cannot, however, stop at just this, and I already see in the background the risk that the political choices of the Council are tending in the direction of continuing as if nothing was the matter. Let us not conceal the reason - some people may think that what matters is to have a government that is more or less legitimised, but in a country from which we can continue to buy oil.
This cannot be the solution. I would like to ask what the intentions are with regard to using some instruments that the European Union possesses. For example, there is the European Instrument for Democracy and Human Rights. Are we able to verify that the Nigerian Government remains uninvolved in the selection and implementation of projects that are financed by this instrument? I would like to ask the Commissioner, as I have already done on other occasions, what is happening with the democratic clause on rights, which was adopted by a very large majority within this Parliament, but never accepted by the Commission or the Council. It has never been transformed into the powerful tool that it could be, and in this case it could be extremely useful to place trade with Europe in the scales too, from the viewpoint of democratic progress.
Last, but not least, there is the issue of what role Europe intends to play regarding events in the Niger delta. It does not seem adequate to me that individual States should do their utmost and be prepared to pay ransoms when someone is seized. We must call for a start in talks, relations and meetings between the Nigerian Government and the representatives of local people, putting pressure not only on the government but also on the large European companies operating in that region without any respect for human rights or environmental rights.
on behalf of the IND/DEM Group. - (NL) Madam President, Demokratie als Farce was the headline on 30 April of the weekly Das Parlement - the President of the Council may have noticed how I am quite German-minded. Above the headline, there is a big picture of two coyly smiling Nigerian boys brandishing their ballot papers. Any comment would be superfluous. The two elections in the most populous country in April have ended in human and political disaster, with more than 200 people killed, and fraud on a large scale - things about which the present joint resolution does not mince words. Where do we go from here in Nigeria?
I am very struck by a page-long article and interview with Nigeria's current President Obasanjo, who spells out quite clearly that Nigeria's future lies with its relationship with China. Cheap loans, infrastructure, marvellous, but the European Union is out of the game. What, I ask of the Council and the Commission, is the EU's response to this? Do you, in light of these statements and this position, have a strategy, both tangible and intangible, for Nigeria, in fact, for the entire African continent?
on behalf of the ITS Group. - (DE) Madam President, Commissioner, if a country is trying for the first time, in the aftermath of civil war and military dictatorships, to organise a peaceful handover of power, it follows that not everything is going to run ideally and perfectly smoothly.
We all agree, though, that the elections laid on were a farce, for what has become of democracy when a party rejoices in its own victory even before the votes have been counted, or what of the free choice of the voters when threats are made as the voting papers are counted out, when ballot slips are completed many times over, and when there seem, in rural districts, to have been scarcely any elections at all? What sort of message is it supposed to send out when ballot papers and election material arrive too late or not at all? How, then, are the people of Nigeria supposed to feel that they are being taken seriously?
The election process was meant to have brought the region stability and pointed people to a viable way into the future, but those hopes have proved illusory, leaving behind them a disillusioned people whose experience of elections is, at best, of a symbolic act, and an opposition whose threat to contest the election result will probably avail it but little, for the winning party is hardly likely to agree to new elections, so what we are left to consider is to what degree the European Union can and may exert pressure when power is handed over on 29 May, for the European Union itself has hardly been always the best of examples; it, too, has seen the repetition of referendums until the desired result was achieved, something that is highly dubious in democratic political terms.
Madam President, it was my first visit to Nigeria and my first African election, and I was disappointed: I had expected to see a free and fair election, and it was anything but that. I will not bore the House with my conclusions, because they are the same as those of the leader of the Commission's delegation and of the leader of the delegation I belong to, and they can be seen on YouTube, in a short video I made, under the headline 'Nigeria's rigged elections'.
I should just like to address some lessons for the European Union from this election in the largest country in Africa. It seems to me that the Chinese influence, referred to by Mr Belder, might be a little deeper than we perceive. We know that China is involved in the democracy backlash around the world: working with Russia as a dirty duet, all over Africa, with Belarus, Venezuela, Zimbabwe and Egypt. There is a process under way that the European Union has to respond to, and I believe that the Commissioner is committed to making the most use of the instrument that she and I are very committed to - the European Instrument for Democracy and Human Rights.
Let me just make some specific points. I was one of three Members of the European Parliament on this delegation, and that was not enough. I believe we have to reconsider as a House the use of former Members of the European Parliament in such delegations. For example, we will send a delegation to Sierra Leone in August; I will not be surprised if there are very few takers.
Secondly, concerning the independence of the European Instrument for Democracy and Human Rights, we heard that the EU mission in Nigeria is involved with the Government in approving projects. This must not happen: this instrument is supposed to be independent of host-country control.
Then there is the question of follow-up for this election. I know that the final report has not yet been published, but I believe that the European Union has a commitment to the pursuit of democracy in those countries and the follow-up to the process of a bad election.
Finally, the use of the United Nations as an agent for organising these very effective missions is an expensive luxury and needs to be reconsidered.
(CS) Last month I went to Nigeria as a European Parliament election observer and I saw there many interesting, often unpleasant and sometimes appalling incidents. On the one hand, Nigerian voters often travel many miles in great discomfort to reach the polling booths. On the other hand, those manning Nigerian polling stations do everything they can to stop these people from accessing the ballot box. On the one hand, people cast their vote enthusiastically with a view to a better, fairer, more decent life. On the other hand, those manning the polling stations falsify people's votes with the aim of preventing political and economic change.
Ladies and gentlemen, I feel there can be no doubt about where the European Parliament and the Union stand. We are on the side of justice, democracy, and free and fair elections. We are on the side of the millions of Nigerians who believe in democratic elections in the hope that democracy is the key to resolving political, economic and social problems. Last month Nigeria had a historic opportunity to prove to itself, to Africa and to the rest of the world that it is equal to that task, that it is capable of making the democratic, peaceful transition from one government to another. Unfortunately, it has squandered that historic opportunity.
Madam President, I would like to pay tribute to Mr van den Berg for all his excellent work as chief observer in Nigeria in very difficult circumstances. I believe that the standing of the EU Election Observation Missions in general was enhanced by the fact that the EOM to Nigeria did not fudge but came out with a clear message that the elections had been irregular.
The great value of EU Election Observation Missions is that they are independent and completely neutral. They are at arm's length from EU foreign policy. The one point on which I am unhappy with the motion for a resolution is that in recital V and paragraph 15 a confusion has entered the text. There is an association of election observation and foreign policy, whereas they need to be kept quite separate.
I hope that a way can be found around this through a normal amendment to get over the problem, but otherwise I am afraid that the ALDE Group will have to vote against both recital V and paragraph 15.
(PL) Madam President, despite its rich natural resources, Nigeria is a corrupt and backward country, where the profits from these resources, in particular its oil wealth, do not go towards economic development or improving the life of society. Influential pressure groups who want to maintain chaos in Nigeria are stoking up antagonism between Muslims and Christians, despite the separation of state and religion, and the fact that the constitution should guarantee citizens their rights.
It seems to me, however, that the debate in this House before any pronouncement by the electoral commissions is somewhat premature. I would, however, like to use this heated debate and the dramatic situation in that African country as an occasion to remember here, in the European Parliament, the words of the greatest authority of the 20th and 21st century, Pope John Paul II, that a state's raison d'etre is the sovereignty of society and the people, and a condition of international peace and cooperation is respect for the right of a nation to have its existence, freedom and culture.
- (PL) Madam President, over 200 people died during the recent elections in Nigeria. The way the elections were conducted had nothing to do with democratic procedures. The head of the EU observers Max van den Berg stressed that they did not justify the hopes and expectations of Nigerians, and cannot be regarded as credible.
Nigeria is a country riddled by social conflict based on religious and ethnic differences, especially between Muslims and Christians. At the same time, the country has vast resources of oil and other minerals and is the ninth largest country in the world in terms of population. Political killings, torture, and summary justice meted out by the army are commonplace. Freedom of speech and of assembly are restricted. Cases of repression of the Christian minority are becoming increasingly worrying.
Since its establishment, the European Union was built on the basis of respect for human rights, fundamental freedoms and citizens' freedoms. On many occasions in its history the European Community - and later the European Union - has spoken out when democracy and freedom were under threat. The examples of Georgia and Ukraine also show that only decisive action brings results. In Ukraine, this kind of action led to a re-run of the falsified second round of the presidential elections. This was the result not just of the resilient attitude of the Ukrainians, but also of the loud and clear signals sent by the European Union.
In my view, the European Union's delayed reaction to the events in Nigeria is also cause for concern. Where fundamental standards are breached, instant reactions should follow. Exactly one month has passed since the disturbances and elections in Nigeria, and we should immediately suspend all financial aid from the European Union to government structures in Nigeria, as well as aid for democracy and human rights if there is a danger that this money may go into the pockets of corrupt government structures.
(FR) Madam President, ladies and gentlemen, democracy has lost ground in Nigeria. The elections of Saturday 21 April, which were marked by fraud, violence and deaths, will not have been free or fair. All the international observers, as you said, have confirmed this.
These elections were meant to be a test. For the first time since the country gained independence, in 1960, a democratically-elected president could have hoped to succeed another. This is a missed opportunity! It does not bode at all well for Nigeria, at a time when the country, rich though it is, needs stability if it hopes to escape poverty.
Since the elections, the violence has increased: the international community has a duty to intervene.
I should like to remind you that, last year, the European Parliament awarded the Sakharov Prize to Mrs Hauwa Ibrahim, a Nigerian lawyer who courageously defended two women who had been sentenced to death by stoning for having committed adultery, for the Sharia is still observed in that country.
On 28 and 29 May, a coalition of opposition parties, civil society and trade union organisations, including the Nigerian lawyers' union, will organise a two-day movement to protest against the staging of these elections.
The European Parliament must support this democratic movement. It is by doing so that we will defend Nigerians and Nigeria, a large and important African country.
Madam President, the election observation mission in Nigeria was the first one that I took part in. I have one thought that I would like to share with you in relation to that.
The European Union was one of the biggest donors for carrying out elections in Nigeria. Therefore we must hold a certain degree of responsibility that the aid given most efficiently serves its purpose. The whole organisational burden for conducting the elections was carried by the Independent National Electoral Commission, INEC. In Nigeria, INEC was not able to meet the organisational and logistical challenges it faced in order to carry out truly democratic elections. The shortcomings also constitute the most comprehensive part of the resolution. I guess you must share INEC's responsibility by, for example, educating the approximately 500 000 INEC grassroots-level organisers so that more credible independent and democratic elections in Nigeria could take place next time.
(PT) Regardless of the election result - and there is good reason to doubt the validity of that result - the most worrying aspect of the Nigerian election was the electoral process, on which the opinion of the other international observers left no room for doubt: it was disorganised and fraud took place.
The report on the subject from our fellow Members who were there as observers is revealing.
The conclusion can thus be drawn that the election was used to secure a degree of legitimacy that the observers do not recognise and that is not acceptable to democracies. The result had more to do with intimidation, fraud and violence than the will of the people. Unfortunately, this is not an isolated case on the African continent; far from it, in fact.
Despite the progress made in recent decades, much of the most persistent violence still goes on and some of the most corrupt regimes are still very much in place. There is nothing in the geography of Africa or in the genetic make-up of African people that stops them living in a democracy, but the international community needs to be determined and resolute in the process of the democratisation of African countries.
This is not only for all the usual reasons, but also because China has become a global player, and one that does not demand democratisation in return for cooperation; quite the contrary, in fact. Ahead of the EU-Africa summit due to take place in the second half of the year, the EU is now expected to play a genuinely effective role and not be reduced to mere rhetoric. Not all global players behave in the same fashion but we need to work in tandem with our allies. This is firstly for reasons both of values and principles, and of interests. In free and stable democracies it is possible to pursue international trade that is predictable and that is of benefit to all but those who seek to fan the flames of corruption and dictatorship.
We must be tough, therefore, at the forthcoming summit, which is to take place during the Portuguese Presidency. We do not want statements of good intent or mere recognition of the mistakes of the past; what we want is political truth and true politics.
The EU must remain the biggest provider of international aid and must actively promote cooperation. At the same time, though, it must succeed in bringing about reform, democratisation and freedom in these countries. Otherwise, the EU will be giving out fish rather than helping people to fish.
(DE) Madam President, having been preceded by such tense expectation, Nigeria's electoral marathon is over, and a new President, new provincial parliaments, and a new federal parliament have been elected. The result was a certainty even before the election was held; while an overpowering victory by the governing party had been reckoned with, none of the election observers had expected the degree of electoral fraud, of falsified results, the logistical chaos and the widespread violence associated with this election. Not only the European Union's electoral observation commission but also - and this is a new thing - that officially appointed by the West African Economic Union, were merciless in denouncing the serious defects present in this election, which have been documented in a long list to which reference has already been made in this debate. I wish to join with my fellow Members in urging the authorities of the Nigerian state to subject the irregularities in this election to thorough and transparent investigation.
I should also like the Commission to tell us what options are afforded us by the democracy and human rights instrument for taking the necessary steps both in our dialogue with Nigeria and in our cooperation with it; as we know, it is not just Chinese businesses that are disregarding human rights and social inequalities, for their Western counterparts have always turned a blind eye to them in the quest for oil.
(HU) As vice-president of the delegation of observers from the International Republican Institute, I had the opportunity personally to take part, as an observer, in the recent Nigerian elections. Based on my experiences, I have to say that the coordination of the work between numerous international observer delegations was an exemplary success.
As to the election itself, I can only confirm my colleagues' statement that Nigeria's elections can be considered neither fair nor free. They have satisfied neither international standards nor the local norms set by the government of Abuja. We witnessed serious shortcomings in the system of voter lists and in keeping the public informed. In many instances, local polling stations opened late and had no ballot forms. The murky process of compiling the results even raises the suspicion of fraud. It is quite telling that the results of some voting districts have not been disclosed.
What is more, the elections were marred by violence. As we have already heard, some 200 citizens lost their lives in clashes linked to the voting. These massive irregularities are even more distressing in the light of previous Nigerian elections that took place in a much more orderly fashion. This time we witnessed with sadness that the voting public's allegiance to democracy - this is very important - was not accompanied by the intent of government bodies to keep the voting within legal bounds.
We who were there saw how committed Nigerian citizens are to democratic values. Amidst often chaotic conditions they waited with dignity for the moment to exercise their democratic right. It is in Europe's interest too to see the consolidation of democracy in Nigeria so that it may become a model for the African continent. For that reason, it is important for the EU to remain an active observer of that process.
(PL) Madam President, I apologise for re-scheduling my speech, as we were holding a very important vote to elect the president of EUROLAT.
Nigeria failed to make use of the opportunity the elections presented. Our observers clearly confirmed that the elections were neither free nor fair. This was because of corruption and very poor organisation. The Nigerian Government is entirely to blame for this. The elections were overshadowed by terror, in which 50 people died, most of them in the Niger Delta. At times they were nothing but a caricature of elections, where some polling stations failed to open, while in others bandits destroyed the ballot boxes.
Europe should be especially meticulous in observing elections in this country, which is the largest in Africa and for many other African countries is a point of reference economically and politically. Elections in a country of 110 million, of which 64 million are of voting age, should focus the attention of public opinion. Unfortunately these elections did not boost, but have effectively weakened, Nigeria's position in the international arena.
In the run-up to the elections we noted a number of activities and tendencies not related to the election process that are cause for concern. For example, in Muslim-governed areas, girls going to Christian schools were forced to wear veils as symbols of Islamic tradition. This is a clear breach of religious rights and tolerance, but such practices are on the increase, and such discrimination may become even more widespread when Muslims take more power in Nigeria. As the European Parliament, we cannot pass over this matter in silence, particularly as it is an imposition on the minds of children. Tomorrow will be an opportunity to take a stand on this matter in the voting, and there will be voting in an amendment on this very issue.
But what will happen next, after the elections? We should do more than just criticise, for which we have just grounds. What we also need is a clear plan on how to force the observance of democratic rules of play in a country which plays a key role on a continent which is practically our neighbour. In other words we have to force the Nigerian authorities to reflect democracy and free elections or - to be frank - turn off the tap of financial aid. This aid must not be channelled towards state and federal structures. Instead it can and should be forwarded to non-governmental and social organisations. We must also put pressure on the Nigerian Government to act more effectively against corruption, the use of force and the sense of impunity that local authorities, which are practically states within a state, have.
President-in-Office of the Council. - (DE) Madam President, Commissioner, I should like to extend warm thanks to the honourable Members of this House for the interest they have shown and also for their support, and my particular thanks go to those who have performed the task of monitoring elections on the ground and who can therefore give very powerful and truthful descriptions of what happened there.
In his speech, Mr Kaczmarek gave it as his opinion that an opportunity had been missed, and to that I want to add that it was not a case of the overwhelming majority of Nigerians missing an opportunity, but rather of there having been people who would not allow the holding of free and independent elections with secret ballots that might have had a significant impact.
The question has been asked from various quarters as to what we can do about this. In your own speech, Mr van den Berg, you also said, that we cannot stint in our commitment to Nigeria and to its civil society in particular. It is very important that we should now, rather than backtracking on this commitment, clarify how the commitment made by us in the European Union can directly benefit the interested parties, not least civil society.
One opportunity to once again spell out what we Europeans think about how elections should be conducted, and about the ways in which they are manipulated, will be the G8 summit in Heiligendamm, at which the President of Nigeria, among others, is expected.
This first impression of what has been going on in Nigeria must not, however, exercise a generally negative influence on Africa's image in our eyes. Some of you have already mentioned the positive examples that are to be found on the African continent. Mauretania may not be a large country, but we have recently seen how it managed to organise a transition, and also, from its example, what sort of support is needed in order to do that.
Another consideration, bearing in mind the prospect of the Africa Summit between the EU and the African Union being held in November, is the need for it to be made clear for which values the European Union stands, and to what it is committed, in its dealings with its African partners. We must also, at the same time, make clear where we stand in our dialogue with China, for it is not acceptable that China should have only a very limited economic interest in the continent of Africa, whilst the European Union is left to do much else in such areas as responsible action by the state and the development of civil society.
I was struck, a few weeks ago, when I attended a joint meeting between the EU and ECOWAS, to hear the participating countries say that, for many small shoots that had sprouted in them and which they hoped would grow still further, this amounted to a retrograde step. There are also many countries in Africa that are enjoying economic growth and that are well governed. I am glad to see that many of the public media are currently, in preparation for the Africa summit, taking note of that as they take a look at Africa, and that was another reason why it was important that the European Union and some of its Member States should show their colours while securing the elections in Congo, for there are, quite apart from Congo, a number of countries where development is progressing well. So, then, I want to say thank you again for that. I hope that we will, together with the Commission, and with your House's support, find ways of coming to terms with what has happened in Nigeria; I hope that there will be changes, and that we will be able to give our continued support to those in Nigeria who want that land to change and become a democratic country.
Member of the Commission. Madam President, we all agree that, unfortunately, these elections were a real disappointment, but I hope that democracy in Nigeria will become a force in the future, and not a farce. We have a lot of work to do. I agree that it is not possible or advisable to continue with business as usual, and certainly we will not do that.
As has been said by, I believe, a majority here, we have to engage with members of civil society in Nigeria who are willing to change the situation and the election process. This must be part of the dialogue that we have to follow up, based especially on the recommendations of the EOM.
On the other hand, political engagement and dialogue with the Government are also needed. Such a dialogue has to be regular; it has to be structured; it has to be held at troika, or local or even higher level, and must be extended to national and regional organisations, as was done between the EU and ECOWAS, as was just mentioned, as well as to representatives of civil society.
As regards the Electoral Commission, according to the observers, there were irregularities and fraud, but INEC in particular failed to act independently as it is required to do. It is clear, therefore, that INEC, tarnished as it is by serious doubts over its impartiality, cannot continue to be a beneficiary of EDF support. Issues concerning INEC's independence, mandate, structure and leadership must therefore be addressed before any decision about the continuation of our support can be taken.
As regards the Niger Delta, which has already been mentioned by some of you, the Human Rights Watch report entitled 'Chop Fine' on Rivers State is emblematic of a situation widespread in the Niger Delta, where large financial resources are made available, but very little reaches the people and even less the communities in remote areas of the Delta. People there have been deprived of their voices and land resources, and they are not given anything in return by the Government.
The threats and challenges presented by this area are left unaddressed and will, sooner or later, have serious repercussions at national and regional level. The ambassadors of the EU Member States have twice submitted clear and simple recommendations. Before the financial resources allocated to the Niger Delta are increased, total transparency should be ensured and dialogue between all the stakeholders established.
Articles 8 and 9 of the Cotonou Partnership Agreement have also been mentioned. They contain all the ingredients needed to ensure the most effective dialogue not only with the Government but also with civil society and the regional African organisations, as has been said. I consider it absolutely paramount that more coherent, more regular and more systematic action by the EU as a group vis-à-vis Nigeria is the only possible way of addressing the questions highlighted by these elections. This should be a very strong thrust of our policy.
On the other hand, we have to be careful not to push Nigeria into the hands of religious extremists, including Muslim extremists.
China has been mentioned. When I was in China in January, I made it clear that we want to have a dialogue on Africa with China. It is not so easy to do, but it is very important and, therefore, it is important that Nigeria is being invited to the G8 Summit in order to give them these messages directly, because we have to tell Nigeria that we want our values and interests to be respected and it cannot only be a question of pure economic matters.
I shall just repeat that the EIDHR provides an opportunity to work with civil society. It can work without the approval of the Government, but we normally have contact with the Government.
Finally, it is also important to see what our financial funding means there. It is a mere 0.2% of the oil revenue and the total international aid to Nigeria. Therefore this makes the consequences of aid suspension negligible from a financial viewpoint and potentially counterproductive, as it would further impair political dialogue with the Government. But, on the whole, 25% of funding is promoting good governance. Therefore, we should use this part in particular in order to work with civil society, as I think we would all agree.
To wind up the debate, a motion for resolution signed by seven groups has been tabled under Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12.00 noon.